DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 3–7 are under examination. 
Response to Amendment
Applicant’s cancelation of claim 2 renders the Drawing objection moot.
 Applicant’s amendments renders the 112(b) rejections moot. 
Response to Arguments
Applicant's arguments, see Remarks dated 2/15/22, have been fully considered but are not entirely persuasive. Applicant’s amendments have indeed overcome many of the prior art rejections, but JP570 and Jacquier still appear to anticipate at least claim 1. 
Specifically, Applicant argues that JP570 does not move the reactor horizontally. However, as shown in Figure 2, the reactor 20 is cut up into pieces 29 by the cutting device, and trolley 13 moves said pieces 29 horizontally, as shown by the fact that some already cut-up pieces 29 are laying on the ground on the right of the Figure. The dismantlement and horizontal removal of the reactor 20 is the entire purpose of JP570. 
Jacquier similarly teaches moving cut-up pieces 26 of the reactor vessel left and rightwards along rails 23 to put them into the container 27. 
Accordingly, the argument that JP570 and Jacquier do not move the reactor horizontally is not persuasive. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP3597570B21 (“JP570”). 
Regarding claim 1, JP570 teaches (Fig. 2) a nuclear reactor dismantlement system, comprising 	a bio-protective concrete (diagonal lines indicate reinforced concrete) including a first space (space holding 20) into which a reactor (20) is 5vertically inserted and a second space (the space above, to the right, and to the left of the space holding 20, i.e., including rail 12 and operation floor 11) that is connected to the first space,  	a moving device (trolley 13 which moves left and right along rail 12) that is positioned on a bottom floor (11) of the second space and horizontally moves the reactor (as the reactor 20 is dismantled, cut and removed pieces are moved along rail 12 by the trolley 13, e.g., see the cut-up pieces 29 on the right side of the Figure), and  	a cutting device (cutting device is lowered by 26, ¶ 49) that is positioned in the second space (cutting device is raised and lowered into both the first and second spaces by 26, ¶ 49) and cuts the 10reactor (reactor 20 is cut by the cutting device, e.g., see already cut-up and removed pieces 29), and  	a leveling device (columns underneath rail 12, Fig. 2) positioned between the bottom floor (11) of the second space and the moving device (trolley 13) to maintain a level of the moving device (the columns support rail 12 which supports moving device 13). 
Regarding claim 3, JP570 anticipates the element of the parent claim and additionally teaches wherein 20 	the bottom floor (11) of the second space includes a first floor portion (portion underneath the columns) and a second floor portion (portion supporting rail 12) having a higher position than that of the first floor portion, and  	the leveling device (columns) is positioned on the first floor portion to support the 8moving device (the columns support rail 12 which supports moving device 13).

Regarding claim 4, JP570 anticipates the element of the parent claim and additionally teaches wherein 5the moving device (13) linearly moves or rotates the reactor (reactor pieces 29 move left and right linearly along rails 12).

Regarding claim 5, JP570 anticipates the element of the parent claim and additionally teaches wherein  	the first space is connected to the second space at the second floor portion (shown best in Fig. 3, second floor portion 11 extends along underneath rails 12 to be above the vertical space), and 10 	the moving device (13) overlaps the first space to contact the second floor portion (trolley 13 overlaps the vertical space and contacts 11).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacquier (US 5,301,212).
Regarding claim 1, Jacquier teaches (e.g., Fig. 6) a nuclear reactor dismantlement system, comprising 	a bio-protective concrete (3) including a first space (2) into which a reactor is 5vertically inserted and a second space (8, 9) that is connected to the first space,  	a moving device (including 11, 12, 20, 23) that is positioned on a bottom floor (8a) of the second space and horizontally moves the reactor (hoist 24 moves cut-up reactor pieces 26 left and right along rails 23, as shown by some of the pieces 26 already having been moved leftwards into the container 27), and  	a cutting device (40, 70) that is positioned in the second space and cuts the 10reactor, and  	a leveling device (vertical supports between 11 and 8a) between the bottom floor (8a) of the second space and the moving device (11) to maintain a level of the moving device (portion 11 of the moving device is supported by these vertical supports, and therefore the entire moving device is supported by these vertical supports). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP570 in view of JP2012093181A2 (“JP181”).
Regarding claim 6, JP570 anticipates all the elements of the parent claim but does not explicitly teach the claimed shielding film. 
JP181 does. JP181 is in the same art area of reactor dismantling and teaches (Figs. 1-2) a shielding film (10, 20) covering the second space to block radioactive dust from diffusing to the outside, wherein the shielding film includes a plurality of ventilation parts (ventilation duct 6, Fig. 2 and also the unlabeled one penetrating floor 20, Fig. 1). A purpose for this teaching is, as described by JP181 (¶ 13, ¶ 17), to collect and filter “airborne” substances from the dismantling and cutting processes. 
The combination of the debris collection of JP181 with the system of JP570 would have produced dismantling system for a nuclear reactor, wherein debris generated during the cutting process was filtered and collected, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of JP570, a person of ordinary skill would have predicted that combining JP181’s debris collection with JP570's system would have produced Applicant's claimed invention of a reactor cutting system that collected the produced debris. The skilled person’s motivation for the combination would have been the expectation of, as described by JP181 (¶ 13, ¶ 17), to collect and filter “airborne” substances from the dismantling and cutting processes. Also, as is well-known in the art, any reactor-generated debris is likely to have radioactive contamination, and thus there is a critical safety requirement to ensure none of this contamination penetrates into the ambient environment.  

Regarding claim 7, the above-described combination of JP570 with JP181 teaches all the elements of the parent claim and additionally teaches a dust collecting device (JP181, 7 and 8, Fig. 1) connected to the plurality of ventilation parts to collect the radioactive dust. The skilled artisan would have been motivated to utilize the dust collecting device of JP181 for the filtering and contamination-prevention reasons discussed in response to claim 6. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquier in view of Heim (US 2015/0228364).
Regarding claim 6, Jacquier anticipates all the elements of the parent claim and additionally teaches a shielding film (28) covering the second space to block radioactive dust from diffusing to the outside. 
Jacquier does not explicitly teach that the shield includes a plurality of ventilation parts.
Heim does. Heim is in the same art area of reactor dismantling and teaches a shield that includes a plurality of ventilation parts: “fuel channel openings in the bioshield .” The skilled artisan would have been motivated to utilize the shield openings because, as explained by Heim (¶ 84), in order to “produce an air flow that captures all airborne particles generated during the core removal process and draws the airborne particles into the bioshield. Drawing airborne particles into the bioshield protects operations personnel from exposure to airborne contamination and prevents contamination of the work surfaces above and surrounding the bioshield.”

Regarding claim 7, the above-described combination of Jacquier and Heim teaches all the elements of the parent claim, and Heim additionally teaches (Fig. 16) a dust collecting device (1602) connected to the plurality of ventilation parts to collect the radioactive dust (“Exhaust plenum system 1602 covers fuel channel openings in the bioshield ,” ¶ 84). The skilled artisan would have been motivated to utilize the dust collector of Heim in order to route contaminated particles away from the worksite and protect personnel, ¶ 84. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KR102051398B13 (“KR398”) in view of JP570. 

Regarding claim 1, KR398 teaches (Fig. 6) a nuclear reactor dismantlement system, comprising  	a bio-protective concrete (reinforced concrete is shown by diagonal lines forming walls) including a first space (left space where reactor vessel is shown in shadow) into which a reactor is vertically inserted and a second space (10) that is connected to the first space,  	a moving device (e.g., “crane or lifting equipment,” page 4) that horizontally moves the reactor (see the arrow in Figure 6),  	a cutting device (30) that is positioned in the second space and cuts the reactor.
KR398 does not provide details on the moving device, nor does KR398 appear to teach a leveling device.
JP570 does teach these features. JP570 is in the same art area of nuclear reactor dismantlement and teaches (Fig. 2) a moving device (trolley 13) that is positioned on a bottom floor (11) of the second space (space above reactor cavity) and a leveling device (columns underneath rails 12) positioned between the bottom floor (11) of the second space and the moving device (13) to maintain a level of the moving device (the columns support rail 12 which supports moving device 13). 
The skilled artisan would have been motivated to position the moving device of KR398 on the bottom floor (as shown by trolley 13 on floor 11 in Figures 2 and better in Fig. 3 of JP570) in order to provide support for the rails 12. The skilled artisan would have been motivated to utilize the leveling device of JP570 within the apparatus of KR398 in order to support the moving device so that it does not collapse. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 see the 27-page Foreign Reference in the file 12/21/2021. 
        2 see 12-page Foreign Reference “JP181” in the file 12/21/2021.
        3 see attached 23-page foreign reference.